DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on May 4, 2021.
Currently claims 1-19 are pending. Claims 1, 8 and 15 are independent.  

Continuation In Part
This application is a continuation-in-part (“CIP”) application of U.S. application 14/963858 filed on 12/09/2015.  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 appears to be in compliance with the provisions of 37 CFR 1.97 and have been entered into record. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 15, the claim recites “first numerical values” and “second numerical values” render the claim indefinite because it is unclear to the Examiner as to whether any difference between the “first numerical values” and the “second numerical values”, or mere duplication of process. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 16-19 are also rejected for the same reasons as each depends on claim 15.

Claim Rejections - 35 U$C § 101
The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In Step 1, Claims 1-7 are directed a method for segmenting customers with mixed attribute, which falls within the statutory category of a process; claims 8-14 are directed to a system comprising at least one processor and at least one memory, which falls within the statutory category of a machine; and claims 15-19 are directed to a non-transitory computer readable medium storing computer-executable instructions, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of Alice, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Here, claim 1 recites the limitations (a) reading a computerized data structure, from a computerized memory via at least one processor, including a plurality of data records; (b) transforming the categorical demographic attribute data from a non-numerical form to a numerical form having numerical values to generate transformed categorical demographic attribute data; (c) converting the numerical demographic attribute data and the numerical values of the transformed categorical demographic attribute data [] to a same numerical scale based on the target attribute data;  (d) performing a cluster analysis on the congruent attribute data having the same numerical scale to generate segmented customer data representing a segmenting of the customers; (e) generating an electric message that includes an order for a set of items based upon the segmented customer data; (f) transmitting [] the electronic message include the order to a remote computer system; (g) causing a robotic mechanism to retrieve the set of items from associated storage locations based upon the order; (h) transporting the retrieving set of items to a sales channel; and (g) updating an inventory position of the retrieved items at the sales channel. The limitations, as drafted, when given their broadest reasonable interpretation, are processes for inventory management and demand forecasting by collecting customer demographic attribute data, manipulating the data, and transmitting the manipulated data including the order to a remote computing system. The limitation of “causing a robotic mechanism to retrieve the set of items from associated storage location” adds insignificant post-solution activity. See Elec. Power Grp., 830 F.3d at 1354 (pointing out that “merely presenting the result of abstract processes of collecting and analyzing information).  The claim is clearly focused on the combination of those abstract-idea processes for fundamental economic practices, and managing commercial interactions (including marketing or sales activities or behaviors; business relations), which falls within the certain methods of organizing human activity grouping. The dependent claims merely characterizing the data elements of claim 1 that recite the similar abstract idea; performing the cluster analysis on the customer profile for each segment of customers, and normalizing the numerical demographic attribute data and the numerical values of the transformed categorical demographic attribute data”  do not take the claims out of the methods of organizing human activity grouping. Therefore, the claim recites an abstract idea. See 2019 Revised Guidance 52. Accordingly, because the claim recites an abstract idea, the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
Beyond the abstract idea, claim 1 recites the additional elements include “by a computing device to control a robotic mechanism, the computing device includes at least a processor for executing instructions from a memory”, “a computerized data structure” (database), “an electronic message” (email), “network communications” (Internet), and “a remote computing system”. These additional elements at a high level of generality and are merely invoked as tools to perform an existing process. The Specification neither claim to have invented a new robotic mechanism, nor disclose how the robotic mechanism was trained using the electric message, instead, using the existing robotic mechanism as a tool to retrieve the set of item, for example, the Specification discloses “the robotic mechanisms may include one or more of the following systems, Automated Guided Vehicles (AGVs) for transporting materials, supplies, and inventory; an Automated Storage and Retrieval Systems (AS/RS) which may be include a group of computer-controlled systems that automate inventory management and store/retrieve goods on demand from storage locations in the warehouse or store” (see ¶ 66). The Specification further discloses the generic computer components such as  : “the computer 1300 is a mean (e.g., structure: hardware, non-transitory computer-readable medium, firmware) for preforming the actions described…the computing device may a server…, a smart phone, laptop, tablet computing device, and so on.” ¶¶ 120-124; and “A data structure may be any one of, for example, a data field, a data file, a data array, a data record, a database, a data table, a graph, a tree, a linked list, and so on.” ¶¶ 150-151.  These additional elements, when given their broadest reasonable interpretation and in light of the specification, are nothing more than generic computer components to perform the generic computer functions including receiving, manipulating and transmitting information. Simply implementing the abstract idea on the generic computer components is not a practical application of the abstract idea. The claimed invention does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Mortgage Grader Inc. v. First Choice Loan Services, Inc., 811 F.3d 1314, 1324-5 (Fed. Cir. 2016) (nothing that components such as “database” are generic computer components that do not satisfy the inventive concept requirement); see also 2019 Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(f)). Since these additional elements are merely invoked to apply instructions of an abstract idea in a particular technological environment, considering the interactions of all steps using the claimed computer components do not apply or use the abstract idea in a meaningful way such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
As discussed in Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer. The same analysis applies here in Step 2B—nothing in the subject matter claimed that transforms the abstract idea of organizing human activity into an inventive concept. 
Beyond the abstract idea, claim 1 recites the additional elements include “by a computing device to control a robotic mechanism, the computing device includes at least a processor for executing instructions from a memory”, “a computerized data structure” (database), “an electronic message” (email), “network communications” (Internet), and “a remote computing system”. These additional elements at a high level of generality and are merely invoked as tools to perform an existing process. The Specification neither claim to have invented a new robotic mechanism, nor disclose how the robotic mechanism was trained using the electric message, instead, using the existing robotic mechanism as a tool to retrieve the set of item, for example, the Specification discloses “the robotic mechanisms may include one or more of the following systems, Automated Guided Vehicles (AGVs) for transporting materials, supplies, and inventory; an Automated Storage and Retrieval Systems (AS/RS) which may be include a group of computer-controlled systems that automate inventory management and store/retrieve goods on demand from storage locations in the warehouse or store” (see ¶ 66). The Specification further discloses the generic computer components such as  : “the computer 1300 is a mean (e.g., structure: hardware, non-transitory computer-readable medium, firmware) for preforming the actions described…the computing device may a server…, a smart phone, laptop, tablet computing device, and so on.” ¶¶ 120-124; and “A data structure may be any one of, for example, a data field, a data file, a data array, a data record, a database, a data table, a graph, a tree, a linked list, and so on.” ¶¶ 150-151.  These additional elements, when taken individually and as an ordered combination, do not result in the claims amounting to significantly more than the abstract idea because these computer components are recited at a high level of generality with its broadest reasonable interpretation, they are nothing more than any generic computer that simply perform generic computer functions including receiving information, manipulating information and transmitting information to the remote computing system over a network communication, at best, the computing device may perform the steps of reading a computerized data structure (accessing a database), and transmitting the electronic message to a remote computing system via a network communication, which is nothing more than sending/transmitting an email to the user’s device. However, the functions of receiving, storing, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC. v. AV Auto. LLC, 823 f.3d 607, 610,118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims—system claims 8-14 and product claims 15-19 parallel claims 1-7 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Switzer (US 2012/0066065), and in view of Anderson et al., (US. 2009/0132347, hereinafter: Anderson), and further in view of Stiernagle (US 2016/0104220).

Regarding Claim 1, Switzer discloses a computer-implemented method performed by a computing device to control a robotic mechanism, where the computing device includes at least a processor for executing instructions from a memory (see Fig. 5 and ¶ 338), the method comprising: 
reading a computerized data structure (database, data warehouse) (see ¶ 370), from a computerized memory via at least one processor (see Fig. 5, # 151), including a plurality of data records having numerical demographic attribute data (age, income level), categorical demographic attribute data (education, race, gender), and target attribute data associated with customers (see Abstract; ¶ 33-35, ¶ 52-55, ¶ 243, ¶ 262, ¶ 277, ¶ 371, ¶ 343,¶ 393 and ¶ 496);
converting the numerical demographic attribute data and the numerical values of the transformed categorical demographic attribute data, via the at least one processor, to a same numerical scale, based at least in part on the target attribute data (see ¶ 33: transform based on the customer profile data to a score value of the customer, ¶ 61: the transaction profiles include the values of the parameters are calculated values or transformed values based on the statistical algorithm that weights each value to optimize its collective productiveness, see also ¶ 103-104, ¶ 314-315, ¶ 409, and ¶ 469-471);
performing the cluster analysis, via the at least one processor, on the congruent attribute data having the same numerical scale to generate segmented customer data representing a segmenting of the customers, wherein the segmented customer data represents a segmenting of the customers based on the target attribute data (see Fig. 3, # 365; ¶ 45, ¶ 257, ¶ 407, ¶ 417-421, ¶ 448-449 and ¶ 455); 
generating an electronic message that includes an order for a set of items based upon the segmented customer data (see ¶ 90, ¶ 128, ¶ 235, ¶ 294-296, ¶ 331 and claim 20); and 
transmitting, via network communications, the electronic message including the order to a remote computing system (see ¶ 288, ¶ 320-321, ¶ 367-368); 
transporting the retrieved set of items to a sales channel (see ¶ 78, ¶ 289, ¶ 340, ¶ 348, ¶ 400-401, ¶ 432, ¶ 548); and 
updating an inventory position of the retrieved items at the sales channel (see ¶ 148, ¶ 182, ¶ 223, ¶ 289).

Switzer discloses transforming customer data via components into customer rewards, incentive, influence metrics (see ¶ 376); and the transformed values are input into a statistical algorithm that weights each value to optimize its collective productiveness for various predetermined purposes (see ¶ 61).
Switzer does not explicitly disclose the following limitations; however, Anderson in an analogous art for processing customer information discloses
transforming the categorical demographic attribute data from a non-numerical form to a numerical form having numerical values to generate transformed categorical demographic attribute data (see ¶ 56: transforming transaction data including mixed numerical, categorical, and textual data into mathematical quantities; ¶ 83: common techniques include linear normalization, z-scaling and binning algorithms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Switzer to include the teaching of Anderson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Switzer and Anderson do not explicitly disclose the following limitations; however, Stiernagle in an analogous art of a robotic retail wall for dispensing merchandises discloses 
in response to receiving the electronic message, causing a robotic mechanism to retrieve the set of items from associated storage locations based upon the order (see ¶ 12-13, ¶  claims 33, and 49-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Switzer and in view of Anderson to include the teaching of Stiernagle in order to gain the commonly understood benefit of such adaption, such as speed up the delivery process or otherwise improving the retail shipping experience. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding Claim 2, Switzer discloses the method of claim 1, wherein the converting to the same numerical scale forms congruent demographic attribute data being in a format compatible with performing a cluster analysis on the congruent demographic attribute data; and 
wherein the converting includes normalizing the numerical demographic attribute data and the numerical values of the transformed categorical demographic attribute data and using weighting values associated with the numerical demographic attribute data and the numerical values of the transformed categorical demographic attribute data to bring both sets of data to a comparable numerical dimension for the cluster analysis (see ¶ 61, ¶ 376, ¶ 427, ¶ 454-457)

Regarding Claims 3 and 11, Switzer discloses the method/system, wherein the target attribute data comprises sales data (see ¶ 31, ¶ 45, ¶ 103, ¶ 251 and ¶ 237). 

Regarding Claim 4, Switzer discloses the method of claim 1, wherein the numerical demographic attribute data includes at least one of age data, household size data, and income level data associated with the customers (see ¶ 262 and ¶ 371). 

Regarding Claim 5, Switzer discloses the method of claim 1, wherein the categorical demographic attribute data includes at least one of occupation data, gender data, and qualification data associated with the customers (see ¶ 227, ¶ 393). 

Regarding Claim 6, Switzer discloses the method of claim 1, wherein the remote computing system comprises an enterprise resource planning system (see ¶ 479). 

Regarding Claim 7, Switzer discloses the method of claim 1, wherein the remote computing system comprises an inventory management and demand forecasting system (see ¶ 54, ¶ 208 and ¶ 224). 

Regarding Claim 8, Switzer discloses a computing system, comprising:
at least a processor connected to at least one memory (see Fig. 5 and ¶ 338);
a non-transitory computer-readable medium storing computer-executable instructions configured as one or more modules that (see ¶ 26), when executed by the processor, cause the computing system to:
facilitate reading a plurality of data records including numerical demographic attribute data (age, income level), categorical demographic attribute data (education, race, gender), and target attribute data associated with customers (see Abstract; ¶ 33-35, ¶ 52-55, ¶ 243, ¶ 262, ¶ 277, ¶ 371, ¶ 343,¶ 393 and ¶ 496);
convert the first numerical values of the numerical demographic attribute data of the customers and the second numerical values of the transformed demographic attribute data to a same numerical scale, based at least in part on associated target attribute data (see ¶ 33: transform based on the customer profile data to a score value of the customer, ¶ 61: the transaction profiles include the values of the parameters are calculated values or transformed values based on the statistical algorithm that weights each value to optimize its collective productiveness, see also ¶ 103-104, ¶ 314-315, ¶ 409, and ¶ 469-471), to form congruent demographic attribute data in a format being compatible with performing a cluster analysis on the congruent demographic Oracle Matter No.38ORA160119-US-CIPDocket No. ORA160119 (0-388-CIP)ORACLE CONFIDENTIALattribute data by normalizing the numerical demographic attribute data and the second numerical values of the transformed categorical demographic attribute data and using weighting values associated with the numerical demographic attribute data and the numerical values of the transformed categorical demographic attribute data to bring both sets of congruent demographic attribute data to a comparable numerical dimension for the cluster analysis (see ¶ 61, ¶ 376, ¶ 427, ¶ 454-457);
perform the cluster analysis on the congruent attribute data having the same numerical scale to generate segmented customer data representing a segmenting of the customers, wherein the segmented customer data represents a segmenting of the customers based on the target attribute data (see Fig. 3, # 365; ¶ 45, ¶ 257, ¶ 407, ¶ 417-421, ¶ 448-449 and ¶ 455); 
generate an electronic message that includes an order for a set of items based upon the segmented customer data (see ¶ 90, ¶ 128, ¶ 235, ¶ 294-296, ¶ 331 and claim 20); and 
transmit, via network communications, the electronic message including the order to a remote computing system (see ¶ 288, ¶ 320-321, ¶ 367-368) that controls a robotic mechanism. 

Switzer discloses transforming customer data via components into customer rewards, incentive, influence metrics (see ¶ 376); and the transformed values are input into a statistical algorithm that weights each value to optimize its collective productiveness for various predetermined purposes (see ¶ 61).
Switzer does not explicitly disclose the following limitations; however, Anderson in an analogous art for processing customer information discloses
Generate transform demographic attribute data by transforming the categorical demographic attribute data from a non-numerical values to a numerical form of numerical values (see ¶ 56: transforming transaction data including mixed numerical, categorical, and textual data into mathematical quantities; ¶ 83: common techniques include linear normalization, z-scaling and binning algorithms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Switzer to include the teaching of Anderson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Switzer and Anderson do not explicitly the following limitations; however, Stiernagle discloses
controls a robotic mechanism (see claims 32 and 49);
cause the robotic mechanism to retrieve one or more of the set of items from a first location and transport the one or more of the set of items to a second location (see ¶ 12-13, ¶  claims 33, and 49-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Switzer to include the teaching of Anderson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding Claim 9, Switzer discloses the computing system of claim 8, further comprising a database device configured to store at least the numerical demographic attribute data, the categorical demographic attribute data, and the target attribute data (see Abstract; ¶ 181-182, ¶ 228, ¶ 277, ¶ 403 and claim 16). 

Regarding Claim 10, Switzer discloses the computing system of claim 8, wherein the segmented customer data represents a segmenting of the customers based on the target attribute data (see ¶ 141-142, ¶ 144, ¶ 287, and ¶ 427). 

Regarding Claim 12, Switzer discloses the 8system of claim 8, wherein the at least one enterprise function includes at least one of an inventory allocation function, a demand forecasting function, or a market segmentation function (see ¶ 53-54, ¶ 224, ¶ 249 and ¶ 299). 

Regarding Claim 13, Switzer discloses the computing system of claim 8, wherein the visual user interface module is configured to provide a graphical user interface (see ¶ 313, ¶ 361 and ¶ 399). 
Regarding Claim 14, Switzer discloses the computing system of claim 16, further comprising a display screen configured to display and facilitate user interaction with at least the graphical user interface (see ¶ 286, ¶ 362, and ¶ 551). 

Regarding Claim 15, Switzer discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed by a computer including a processor, cause the computer to perform functions configured by the computer-executable instructions (see ¶ 26), wherein the instructions comprise: 
reading a plurality of data records that include (i) numerical demographic attribute data having first numerical values and (ii) categorical demographic attribute data having non-numerical values, wherein the plurality of data records is associated with a set of customers (see Abstract; ¶ 33-35, ¶ 52-55, ¶ 243, ¶ 262, ¶ 277, ¶ 371, ¶ 343,¶ 393 and ¶ 496); 
 
converting the first numerical values of the numerical demographic attribute data of the customers and the second numerical values of the transformed demographic attribute data to a same numerical scale, based at least in part on associated target attribute data (see ¶ 33: transform based on the customer profile data to a score value of the customer, ¶ 61: the transaction profiles include the values of the parameters are calculated values or transformed values based on the statistical algorithm that weights each value to optimize its collective productiveness, see also ¶ 103-104, ¶ 314-315, ¶ 409, and ¶ 469-471), to form congruent demographic attribute data in a format being compatible with performing a cluster analysis on the congruent demographic Oracle Matter No.38ORA160119-US-CIPDocket No. ORA160119 (0-388-CIP)ORACLE CONFIDENTIALattribute data by normalizing the numerical demographic attribute data and the second numerical values of the transformed categorical demographic attribute data and using weighting values associated with the numerical demographic attribute data and the numerical values of the transformed categorical demographic attribute data to bring both sets of congruent demographic attribute data to a comparable numerical dimension for the cluster analysis (see ¶ 61, ¶ 376, ¶ 427, ¶ 454-457); 
segmenting the customers by performing the cluster analysis on the congruent demographic attribute data having the same numerical scale to generate segmented customer data representing a segmenting of the customers, wherein the segmented customer data represents a segmenting of the customers based on the target attribute data (see Fig. 17, ¶ 33, ¶ 53, ¶ 246); 
generating an electronic message that includes a link that is configured to provide network-accessible access to a selected website location over a network communication (see ¶ 90, ¶ 128, ¶ 235, ¶ 294-296, ¶ 331 and claim 20); 
in response to selection of the link from a remote device, establishing network access between the remote device and the selected website location and granting access to the selected website location (see ¶ 53, ¶ 152, ¶ 182-183, ¶ 349, ¶ 381).  

Switzer discloses transforming customer data via components into customer rewards, incentive, influence metrics (see ¶ 376); and the transformed values are input into a statistical algorithm that weights each value to optimize its collective productiveness for various predetermined purposes (see ¶ 61).
Switzer does not explicitly disclose the following limitations; however, Anderson in an analogous art for processing customer information discloses
transforming the non-numerical values of the categorical demographic attribute data to a numerical form of second numerical values to generate transformed demographic attribute data (see ¶ 56: transforming transaction data including mixed numerical, categorical, and textual data into mathematical quantities; ¶ 83: common techniques include linear normalization, z-scaling and binning algorithms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Switzer to include the teaching of Anderson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 16, Switzer discloses the non-transitory computer-readable medium of claim 15, wherein generating the electronic message further includes: 
generating a second electronic message that includes an order for a set of items based upon the segmented customer data (see ¶ 90, ¶ 128, ¶ 235, ¶ 294-296, ¶ 331 and claim 20);
transmitting, via network communications, the second electronic message including the order to a remote computing system (see ¶ 288, ¶ 320-321, ¶ 367-368) that controls a robotic mechanism.Oracle Matter No.39 ORA160119-US-CIPDocket No. ORA160119 (0-388-CIP)ORACLE CONFIDENTIAL 

Switzer and Anderson do not explicitly the following limitations; however, Stiernagle discloses
controls a robotic mechanism (see claims 32 and 49);
causing the robotic mechanism to retrieve one or more of the set of items from a first location and transport the one or more of the set of items to a second location (see ¶ 12-13, ¶  claims 33, and 49-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Switzer to include the teaching of Anderson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 17, Switzer discloses the non-transitory computer-readable medium of claim 15, wherein the instructions further include instructions for reading the categorical demographic attribute data, the numerical demographic attribute data, and the target attribute data from a database device and inputting the categorical demographic attribute data, the numerical demographic attribute data, and the target attribute data into at least one data structure stored in a memory of the computer (see Abstract; Fig. 18; ¶ 33-35, ¶ 52-55, ¶ 243 and ¶ 277). 

Regarding Claim 18, Switzer discloses the non-transitory computer-readable medium of claim 15, wherein generating the electronic message further includes: 
generating a second electronic message that includes an order for a set of items based upon the segmented customer data (see ¶ 12-13, ¶  claims 33, and 49-50); 
transmitting, via network communications, the second electronic message including the order to a remote computing system that controls a robotic mechanism (see ¶ 288, ¶ 320-321, ¶ 367-368).

Switzer and Anderson do not explicitly the following limitations; however, Stiernagle discloses
causing the robotic mechanism to retrieve one or more of the set of items from a first location and transport the one or more of the set of items to a second location (see ¶ 12-13, ¶  claims 33, and 49-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Switzer to include the teaching of Anderson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 19, Switzer discloses the method/system/medium, further comprising: 
performing an aggregation on the segmented customer data to generate final groups of customers by calculating a customer profile for each segment of customers (see Fig. 2, # 341; ¶ 45, ¶ 87, ¶ 90, ¶ 187, ¶ 237, ¶ 411-412, ¶ 415, ¶ 430) 
performing the cluster analysis on the customer profile for each segment of customers (see ¶ 87, ¶ 256-257, ¶ 263-265, ¶ 334, ¶ 407, ¶ 413, ¶ 417-421); and 
merging each segment of customers based on the cluster analysis to form aggregated clusters, wherein each aggregated cluster represents a different characteristic or profile provided by the customers within each aggregated cluster (see ¶ 237, ¶ 266-267, ¶ 411-413, ¶ 453-455).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitts et al., (US 2012/0042339) discloses a method and system for automatically determining demographics of media assets for targeting advertisement and transforming the demographic into a comparable media assets.
Slaney et al., (US 2008/0147500) discloses a method for entertainment advertisements ratings by clustering based on user demographic information. 
Parpia et al., (US 2016/0189278) discloses a method for determining an assortment of product based on the planned order information and the actual order information.
Summers (US 2002/0194056) discloses a system and method for simulating scenarios by using multiple market segments for customers who value quality over timely delivery. 
Yumi Park “A study of Market Segmentation Management in the Hotel Industry”, Master of Science in Hotel and Tourism Management, Kyung Hee University, Seoul, Korea, 2005.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624